Citation Nr: 1445937	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-05 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to December 11, 2009.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions in September 2009 and April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In May 2012, the Veteran was provided a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. During the May 2012 hearing, the Veteran submitted evidence indicating that his service-connected psychiatric disabilities affected his ability to obtain and maintain gainful employment.

This matter was previously remanded in April 2014, the Board finds substantial compliance with the requested development has been accomplished.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The preponderance of the medical opinion evidence of record shows that the Veteran's service-connected disabilities did not render him unable to obtain or retain substantially gainful employment prior to December 11, 2009. 


CONCLUSION OF LAW

Prior to December 11, 2009, the criteria for entitlement to TDIU were not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated in November 2012. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and adequate medical opinions with respect to the claim on appeal, most recently in July 2014 concerning the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board remanded this matter in April 2014 for additional development, to include providing the Veteran a VA examination and to obtain an etiological opinion.  The RO scheduled the VA examination and the Veteran failed to report.  The Board notes that the Veteran had previously failed to report on three occasions for VA examinations prior to the April 2014 remand due to being incarcerated.  A print out from the Iowa Department of Corrections shows that the Veteran is currently not incarcerated.  A September 2014 statement from the representative indicates rests the appeal on the answer to the statement of the case and states there is no further argument.

VA gave the Veteran an opportunity to appear for additional VA examinations and to obtain etiological opinions.  However, the Veteran did not appear and thus, his claims are rated based on the evidence of record.  38 C.F.R. § 3.655 (2013).  He also has had the opportunity to submit medical evidence to support his claim and has not done so.  Diagnosing whether service-connected physical and psychological disabilities prevented the Veteran from gaining substantial gainful employment requires specialized training for a determination as to diagnosis and causation and are not susceptible to lay opinions on diagnosis or etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2013).

The Veteran contends that he is unable to maintain substantially gainful employment due to service-connected disabilities.  The Veteran is service-connected for a major depressive disorder, rated as 70 percent disabling from October 2007, and a combined rating for compensation included all other service connected disabilities of 100 percent beginning on December 11, 2009.  The Veteran's combined rating for compensation was 90 percent from October 30, 2007, to December 11, 2009.  Therefore, the Veteran's disabilities satisfy the criteria of 38 C.F.R. § 4.16(a) (2013).  The remaining question is whether the Veteran's service-connected disabilities made him unemployable prior to December 11, 2009. 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

While the regulations do not define substantially gainful employment, substantially gainful employment has been found to be as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000), 

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356 (1991); Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975).

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2013); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of disability.  38 C.F.R. § 4.18 (2013). 

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a) (2013). 

Requiring a Veteran to prove that he is 100 percent unemployable is different than requiring a Veteran to prove that he cannot maintain substantially gainful employment.  The use of the word substantially suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that the Veteran prove 100 percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Here, the Board does not doubt that the Veteran's service-connected disabilities caused the Veteran occupational impairment.  However, the Board finds that the greater weight of the probative evidence is against finding that the Veteran was unable to secure and follow a substantially gainful occupation solely by reason of service-connected disabilities from October 2007 to December 2009.

An October 2007 VA mental health clinic note shows that the Veteran agreed to enter a residential treatment program.  The VA psychiatrist provided a letter stating that the Veteran was temporarily unable to work secondary to mental health issues.

An October 2007 VA residential treatment note shows that the Veteran was recently fired from his job due to frequent absences.  The Veteran reported that he worked as an apprentice in an electrical union but was recently fired from that job also.  Additional treatment notes showed that the Veteran was fired from an electrician job after six months of working due to as he reported, his substance abuse.  On discharge from the VA residential treatment program the Veteran's Global Assessment of Functioning score was 55.

A July 2008 VA treatment record shows that the Veteran reported that he was working full time in a telecommunications job.

A November 2008 VA podiatry examination report shows that the Veteran reported that he was working full time as a telecommunications technician and did not have any missed time in the past 12 months.

A March 2009 VA examination report shows that the Veteran reported being unemployed and last working in November 2008.  

A March 2009 VA mental health examination report shows that the Veteran reported attending college full time and that his grades were good.  The Veteran also reported that he had been let go from his telecommunication job but that it was not due to his mental health condition.

An April 2009 VA treatment letter shows that the Veteran reported being employed as a telecommunications technician and was very active on his feet.

A subsequent VA treatment note in April 2009 shows that the Veteran reported that he was not working.  He was assessed with a GAF score of 50.

A December 2009 VA mental health examination report shows the Veteran reported that his reasons for not working were absenteeism, employment evaluations, attitude, sleep problems that hurt his concentration, not wanting to go to work, forgetting his tools, and irritability.  He also reported attending college three days a week.  In another VA examination concerning his genitourinary system, the Veteran reported that his unemployment was due to his medical and psychological issues and a lack of good job performance, and that he could not climb the ladders in his line of work.

VA treatment notes from 2010 show that the Veteran was working full time and that he had some periods of incarceration due to substance abuse.

A July 2014 VA examiner concluded that the Veteran's psychiatric disability of major depressive disorder was less likely than not, without consideration of any non-service connected disabilities and irrespective of his age, render him unable to secure or follow a substantially gainful occupation during the period from October 30, 2007, to December 10, 2009.  

The VA examiner's opinion was based upon a thorough review of the Veteran's claims file.  The VA examiner's rationale consisted of first, addressing the October 2007 VA treatment note where a VA psychologist noted that the Veteran was temporarily unable to work due to mental issues.  The VA examiner noted that letter from the VA psychologist was only in respect to the time the Veteran was in a chemical dependence program and that a review of the record shows that the Veteran was employed shortly thereafter completion of the program.  The examiner also referred to the Veteran's assessed GAF scores between October 20, 2007, and December 11, 2009, and that those scores ranged from 50 to 60.  The examiner reported that those GAF scores were higher than one would expect from a Veteran if they were not employable due to a psychiatric disability.  The VA examiner also noted the Veteran's statements between October 20, 2007, and December 11, 200,9 that show he was employed until November 2008 and thereafter began attending college until fall of 2009 with adequate academic performance.  Finally, the examiner referenced the multiple VA mental disorders examinations completed during the referenced time period, that do not support the Veteran's assertions that he was unemployable due to his psychiatric disability.

The Board has attached the most weight to the evidence showing that the Veteran was employed full-time or a student full-time during a significant portion of the time period under review.  The October 2007 residential treatment records show that a physician found that the Veteran was temporarily unable to work due to mental health issues.  However, that finding was specifically stated to be temporary.  There is nothing of record to show that employment was marginal or protected or sheltered.  The Board has considered all of the Veteran's service-connected disabilities, mental and physician, but finds that the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation due to service-connected disabilities prior to December 11, 2009.  The evidence does not show that the Veteran was unemployable due to service-connected disabilities until December 2009, at which time the Veteran was assigned a 100 percent schedular rating.

The Board is sympathetic to the Veteran's and his representative's assertions regarding the impact of his service-connected disabilities on his occupational and social functioning.  However, those problems are compensated by the schedular ratings assigned for those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board has fully considered the nature of the Veteran's psychiatric disability, as reported by the Veteran.  The Board finds that the Veteran's reported statements of employment or schooling between October 30, 2007 and December 11, 2009, and medical opinions provided by VA examiner to be more probative on the issue of a TDIU.  Moreover, while service-connected disabilities may cause some economic inadaptability, that also is taken into account in the assigned ratings and the 90 percent rating prior to December 2009 and 100 percent thereafter, that contemplate significant impairment in earning capacity.  In this case, the Board finds that the preponderance of the evidence is against a finding of total individual unemployability based solely on service-connected disabilities prior to December 11, 2009.  38 C.F.R. § 4.1 (2013).  The preponderance of the medical evidence shows that the Veteran's service-connected disabilities did not solely, or in combination, render him unable to secure or follow a substantially gainful occupation. 

Based upon the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation prior to December 11, 2009.  The evidence shows that the Veteran stopped working of his own volition to attend college, and that while he left some jobs due to not meeting performance standards with various employers he found other employment and remained in full-time employment or as a full-time student with adequate progress during most of the period under review.  Accordingly, the Board finds that entitlement to TDIU was not warranted prior to December 11, 2009.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to December 11, 2009, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


